Citation Nr: 0408837	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  98-10 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD) with depression and 
anxiety, rated as 30 percent disabling from April 21, 1997 to 
February 14, 2000 and as 50 percent disabling on and after 
February 15, 2000.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970 and from December 1970 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted the veteran's claim for 
service connection for anxiety disorder and dysthymia, 
claimed as post-traumatic stress disorder, and assigned a 30 
percent disability rating for this disorder, effective April 
21, 1997.  The veteran filed a timely appeal to the initial 
30 percent disability rating assigned by the RO.

The Board notes that in August 2003, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
psychiatric disorder from 30 percent to 50 percent disabling, 
effective from February 15, 2000.  The Board notes that in a 
claim for an increased rating, "the claimant will generally 
be presumed to be seeking the maximum available benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  There is nothing in the record to show that the 
veteran expressly stated that he was only seeking a 50 
percent rating for his psychiatric disorder on and after 
February 15, 2000, or that he decided that he was satisfied 
with the 30 percent rating in effect prior to that date.  
Further, there is no written withdrawal of this issue under 
38 C.F.R. § 20.204 (2003).  Therefore, the issue of an 
increased rating for the veteran's psychiatric disorder 
remains in appellate status.

The Board also notes that at the time of this rating 
decision, the veteran's service-connected psychiatric 
disorder was re-characterized as "post-traumatic stress 
disorder with depression and anxiety" to better reflect the 
current nature of the veteran's psychiatric disability in 
light of the most recent medical evidence.  The issue has 
therefore been described as such on the cover page of this 
decision.  

The veteran testified at a hearing at the RO in September 
2003 before the undersigned, who is the Acting Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  From April 21, 1997 to February 14, 2000, the veteran's 
PTSD with depression and anxiety caused reduced reliability 
due to a flattened affect, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.

2.  On and after February 15, 2000, the veteran's PTSD with 
depression and anxiety caused deficiencies in most areas, 
such as work, family relations, judgment, thinking, and mood, 
and caused both difficulty in adapting to stressful 
circumstances, such as work, and an inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent evaluation for 
PTSD with depression and anxiety from April 21, 1997 to 
February 14, 2000 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.10, 4.40, 4.130, Diagnostic Codes 9413, 9433 (2003).

2.  The schedular criteria for a 70 percent evaluation for 
PTSD with depression and anxiety on and after February 15, 
2000 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 
4.40, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's original claim was filed in May 1997, prior to 
the November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

The increased initial disability rating issue on appeal was 
first raised in a notice of disagreement submitted in 
response to the VA's notice of its decision on a claim.  
Under 38 U.S.C. § 5103(a), VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  However, in this case the increased 
initial disability rating issue on appeal did not stem from 
an application for benefits, but rather stemmed from a notice 
of disagreement to the initial disability rating assigned by 
a VA rating decision.  Under 38 U.S.C. § 7105(d), upon 
receipt of a notice of disagreement in response to a decision 
on a claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of disagreement.  
If, in response to notice of its decision on a claim where VA 
has provided the requisite section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue as provided in section 5103(a).  See 
VAOPGCPREC 8-03.  

Nevertheless, the Board notes that the June 1998 statement of 
the case (SOC) and subsequent supplemental statements of the 
case (SSOCs), as well as a letter from the RO to the veteran 
dated in June 2003, informed him of the information and 
evidence needed to substantiate his increased initial 
disability rating claim.  The SOC informed the veteran of the 
regulations governing increased ratings.  Furthermore, all 
the pertinent evidence is already of record.  In light of the 
above, further development in this regard would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an increased initial 
disability rating.  As such, the Board finds the VA's duty to 
assist in this case has been met.  Thus the timing of the 
notice in June 2003 is harmless.  See Pelegrini v. Principi, 
17 Vet. App. 412, 422 (2004).  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran has claimed entitlement to an increased initial 
rating for his service-connected PTSD with depression and 
anxiety.  This is an original claim placed in appellate 
status by a notice of disagreement (NOD) taking exception to 
the initial rating award dated in February 1998.  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. 
App. at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).


I.  Evaluation of PTSD with depression and anxiety 
from April 21, 1997 to February 14, 2000

A review of the record in this case reveals no evidence of 
recorded complaints or diagnoses of, or treatment for, any 
psychiatric disorders either in service or after discharge 
until the time of a VA general medical examination in August 
1997.  At that time, the veteran reported having trouble 
keeping jobs due to nervousness.  A mental status examination 
was not conducted as part of this examination.  The examiner 
rendered a relevant diagnosis of PTSD.

The veteran also underwent a PTSD examination in August 1997, 
which was conducted by a private examiner on a contract basis 
for VA.  At that time, he reported that he got into a lot of 
trouble and had multiple disciplinary actions in 1973, 
shortly after returning from Vietnam, but did not feel that 
his Vietnam experiences were psychologically distressing.  
However, he stated that since Vietnam he had not been at ease 
with himself.  He described feeling anxious and having 
difficulty with concentration.  He also stated that he had 
memory problems, such as forgetting if he had eaten earlier 
in the day.  He reported depression "off and on," and 
stated that more than half the time it manifested itself in 
crying spells, markedly decreased interest in normal daily 
activity, and a loss of energy.  He stated that his 
depression was due to the fact that he had noticed the 
inability to show loving feelings and was disturbed by his 
anger.  He denied any feelings of helplessness, hopelessness 
or anhedonia.  He stated that his anger was present daily and 
"at times" occurred spontaneously.  He stated that he 
sometimes had homicidal ideation, but denied ever having made 
plans or taken action on these thoughts.  He stated that he 
had trouble with sleeplessness, but usually got seven hours 
of sleep per night.  He reported that he had dreams but 
denied they were nightmares, stating that his dreams of 
combat were "great" because he enjoyed his combat 
experiences.  He noted that he had been seeing a licensed 
clinical social worker (LCSW) at the Vet Center for three 
months.

The veteran noted that he had moved over 20 times and held 
over 30 jobs, which he ascribed to a sense of restlessness 
that made him move from one job to another.  He reported that 
he had been working as an automatic teller machine repairman 
for the past four months and was already thinking of leaving.  
He reported that he was in his second marriage and was having 
many difficulties in getting along with his family including 
difficulty showing loving feelings.  He reported that he had 
no outside activities or hobbies and was a "loner" who did 
not related well with people he came into daily contact with.  

On mental status examination, the veteran's was alert to all 
four spheres.  He was able to recall four out of four objects 
after one minute and again after five minutes.  Both recent 
and remote memory were intact.  He performed serial sevens 
with moderate difficulty.  Judgment was grossly intact, and 
no problems were noted with abstract thinking.  The veteran's 
fund of knowledge was adjudged to be average, and he was 
cooperative with the examiner.  The veteran denied 
experiencing any delusions, hallucinations, thought 
broadcasting, thought insertion or ideas of reference.  

Following this examination, the examiner noted that the 
veteran claimed to have some sense of estrangement and anger 
difficulty which interfered with his abilities to adequately 
interact with others or adequately deal with normal daily 
stress; however, he denied sufficient avoidant criteria 
necessary to diagnose PTSD.  He noted that one could either 
consider a provisional diagnosis of PTSD based on the belief 
that the veteran could be in denial regarding avoidant 
features, or, alternatively, one could consider the veteran 
to be suffering from an adjustment disorder.  The examiner 
noted that the veteran did describe distinct and problematic 
psychological effects due to his military experience, and 
that, regardless of the final diagnosis, it was strongly 
recommended that the veteran continue in treatment.  The 
examiner rendered Axis I diagnoses of PTSD, delayed, 
provisional, and depressive disorder, not otherwise 
specified.  A Global Assessment of Functioning (GAF) score of 
65 was assigned.

Also of record is a treatment summary dated in October 1997 
from the Vet Center.  At that time, the veteran's treating 
licensed clinical social workers (LCSWs) stated that the 
veteran first came to the veteran center in April 1997 for 
PTSD counseling at the encouragement of his wife and a VA 
vocational rehabilitation counselor.  The veteran reportedly 
attended three treatment sessions in April 1997, one in May 
1997, and one in August 1997.  The treating LCSWs noted that 
the veteran had been divorced twice, and that the veteran 
reported that his current marriage had frequent discord.  The 
veteran also reported having had approximately 20 jobs since 
1988, the year he left the military.  The treating LCSWs 
stated that the veteran met the diagnostic criteria for a 
diagnosis of PTSD secondary to combat trauma in Vietnam.  
They also noted that the veteran suffered from symptoms 
including intrusive thoughts, nightmares, avoidance behavior, 
problems in relationships, a restricted range of affect, 
problems planning the future, few enjoyments, hypervigilance, 
disturbed sleep, isolative behaviors, and exaggerated startle 
response, irritability and a short temper.  A Global 
Assessment of Functioning (GAF) score of 45 was assigned, 
which was said to indicate serious social and work 
impairment.

Also relevant is the report of a PTSD examination, conducted 
by a private examiner on a contract basis for VA in December 
1997.  The Board observes that this private examiner is the 
same examiner who conducted the prior VA contract examination 
of the veteran in August 1997.  At the time of the December 
examination, the examiner noted that he had reviewed the 
veteran's claims file in conjunction with his examination of 
the veteran.  This examiner again reported essentially the 
same background and personal history and noting he continued 
to work in the same job.  

On mental status examination, the veteran was able to recall 
three out of four objects after one and five minutes.  Recent 
memory was grossly intact, and remotely he was able to recall 
five out of the previous six presidents.  The veteran was 
alert to all four spheres.  He performed serial sevens with 
moderate difficulty, but could spell the word "world" 
backwards.  Judgment was grossly intact, fund of knowledge 
was normal.  The veteran reported that his mood was "not 
bad."  The veteran denied any delusions, hallucinations, 
thought broadcasting, thought insertion or ideas of 
reference.

The examiner stated that while the veteran thought about 
Vietnam, had flashbacks and dreams about Vietnam, became 
hypervigilant, had an exaggerated startle response, and 
suffered from anger that interfered with his abilities to 
adequately interact with others, he did not describe any 
avoidant behaviors necessary to diagnose PTSD.  However, the 
examiner pointed out that the veteran's psychiatric problems, 
however diagnosed, were a direct result of his military 
service and were clearly traceable back to his combat 
experiences.  The examiner rendered Axis I diagnoses of 
anxiety disorder, not otherwise specified and dysthymia.  A 
GAF score of 65 was assigned.

From April 21, 1997 to February 14, 2000, the veteran's 
psychiatric disorder was evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9413-9433.  The Board observes that DC 9413 is used to 
evaluate anxiety disorders, not otherwise specified, and DC 
9433 is used to evaluate dysthymic disorders.  However, both 
codes employ the same general rating formula for mental 
disorders, as does PTSD, such that an evaluation for any 
identified disorder would rely on the same rating scheme.

Under the general rating formula for evaluating mental 
disorders, a 10 percent evaluation is warranted when a mental 
disorder causes occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent evaluation is warranted when such disorder 
creates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

Finally, a 100 percent evaluation is warranted when such 
disorder creates total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Following a review of the evidence, the Board finds that, 
from April 21, 1997 to February 14, 2000, the veteran's 
psychiatric disorder more closely approximated the level of 
severity contemplated by a 50 percent rating.  The veteran 
has repeatedly been shown to have difficulty in establishing 
and maintaining work and social relationships.  He has 
reported having moved 20 times and held more than 30 jobs, 
due to an inability to get along with others and a sense of 
"restlessness."  He also has described himself as a loner, 
who did not relate well with people he came into daily 
contact with.  The record shows that the veteran has been 
married several times, and he has reported significant 
interpersonal difficulties with his family in his current 
marriage.  He has repeatedly expressed difficulties with 
anger, noting spontaneous anger outbursts and homicidal 
ideation.  

In addition, there is significant evidence of disturbances of 
motivation and mood.  The veteran has reported that he has no 
outside hobbies or interests, and basically self-isolates.  
In August 1997, the veteran was noted to have "markedly 
decreased interest in normal daily activity."  He has also 
reported significant depression, and indeed has repeatedly 
been diagnosed with dysthymia and depressive disorder.  
Finally, the Board observes that the veteran was shown to 
have a restricted range of affect at the time of examination 
in October 1997.  

Furthermore, this level of severity is consistent with the 
GAF scores assigned to the veteran's psychiatric disorder, 
which have ranged from a low of 45 to a high of 65.  
According to the GAF scale contained in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score of 45 equates with overall functioning 
characterized by serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 65 contemplates overall functioning characterized by 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. 

However, the Board finds that the evidence does not show that 
the veteran's psychiatric disorder met the criteria for a 
higher 70 percent rating from April 21, 1997 to February 14, 
2000.  On the contrary, the only examples that were arguably 
met include impaired impulse control, in light of the 
veteran's complaints of feelings of anger and spontaneous 
outbursts, and difficulty in adapting to stressful 
circumstances.  However, the evidence indicated that the 
veteran's judgment, thinking and mood were all relatively 
normal, with no suicidal ideation, no obsessional rituals, no 
speech difficulties, no continuous panic or depression, no 
spatial disorientation, and no neglect of personal hygiene or 
appearance.  In addition, while the veteran had difficulty in 
establishing and maintaining effective work and social 
relationships, as discussed above in finding that the 
veteran's disorder met the criteria for a 50 percent rating, 
the evidence does not show an actual inability to establish 
and maintain effective relationships.  Indeed, the evidence 
for the time period in question showed that the veteran was 
married and living with his wife and children, and worked 
full-time.  Therefore, an initial disability rating in excess 
of 50 percent for the veteran's psychiatric disorder from 
April 21, 1997 to February 14, 2000 is not warranted.

II.  Evaluation of PTSD with depression and anxiety 
on and after February 15, 2000

Evidence relevant to the severity of the veteran's PTSD with 
depression and anxiety on and after February 15, 2000 
includes the report of a VA PTSD examination conducted on 
February 15, 2000.  At that time, the examiner noted that he 
had reviewed the veteran's claims file in conjunction with 
his examination of the veteran.  The veteran reported that 
his symptoms had become increasingly problematic.  He stated 
that his dreams of Vietnam had become more like nightmares in 
nature, and were becoming difficult to endure.  He reported 
that he continued to be hypervigilant at times and was very 
isolated, having no friends and staying home most of the 
time.  He indicated that he even tried to avoid interacting 
with his wife, and noted that his marriage was very tenuous 
since he took out much of his increasing anger on his wife 
and children.  He reported that his wife had started sleeping 
in a separate bed because the veteran was awake most of the 
time and repeatedly woke up in a cold sweat.  He also 
reported that his anger and depression had worsened, and that 
he often felt confused and forgetful.

The veteran also reported problems with depression and 
flashbacks, and was afraid of his own anger and felt at times 
that he was capable of killing someone.  As a result, the 
veteran avoided situations where his anger could be 
stimulated.  He reported a long history of many jobs, and 
noted that while he was currently working as an ATM repairman 
he feared losing this job as well.  He also reported 
decreased interest in normal daily activities, a loss of 
energy throughout the day, and anhedonia.

On mental status examination, the veteran was well groomed 
and moderately obese.  His affect appeared to be moderately 
depressed.  He was anxious throughout the interview, but 
remained relevant and coherent.  The veteran was not able to 
remember any of three objects after several moments, and 
stated that he often forgot wheat he had eaten in the morning 
or even whether he had eaten at all.  He was able to perform 
serial sevens with moderate difficulty.  He was oriented to 
all spheres, and his judgment was grossly intact.  
Abstraction appeared to be within normal limits, and fund of 
knowledge was normal.  His mood appeared to be slightly 
depressed and anxious.  There was no evidence of psychotic 
phenomena.  

The examiner commented that many of the symptoms that were 
marginally PTSD seemed to have increased since the time of 
the veteran's examination in 1997.  He noted that the veteran 
showed a number of PTSD symptoms including flashbacks, 
stimuli to Vietnam reminders, estrangement, anger, 
hypervigilance, and avoidance of stimuli in general.  These 
symptoms appeared to interfere with the veteran's 
relationships and with his daily functioning.  The examiner 
rendered an Axis I diagnosis of PTSD with depression and 
anxiety, and assigned a current GAF score of 55, with a GAF 
score of 50-55 for the previous year.

Also relevant are VA outpatient treatment notes dated from 
March 2000 to October 2002.  Of note is a VA mental health 
intake report dated in May 2002, at which time the veteran 
reported sleep disturbance, fatigue, overeating, social 
isolation, the loss of usual interests, lack of motivation, 
low self-esteem, and feelings of helplessness and 
worthlessness.  He also complained of intrusive war-related 
thoughts, emotional withdrawal, anger outbursts, avoidance of 
public places, poor attention and concentration, 
hypervigilance, alienation, disconnection, and difficulty 
with intimacy.  He stated that in August 2001 the police had 
escorted him to the hospital for eight hours of 
hospitalization after his stepson had found his mother (the 
veteran's wife) with a man other than the veteran.  The 
veteran reported that this hospitalization was needed to keep 
him from "doing something harmful to the family" and to 
prevent potential hostilities.

The veteran's social history included having been married 
twice, with a divorce from his second wife in August 2001.  
The veteran stated that both marriages ended in divorce 
because he could not get along with his wives.  The veteran 
reported that he had two children from his first marriage.

On mental status examination, the veteran was casually 
dressed and appropriately attired.  His eye contact was 
appropriate, and his activity level was average.  No abnormal 
movements were noted, and speech was spontaneous, friendly 
and cooperative.  The veteran's affect appeared restricted 
and withdrawn, and his mood was dysphoric.  He reported no 
hallucinations, delusions or illusions.  The veteran had no 
suicidal or homicidal ideation.  The veteran's thought 
processes were goal directed.  Attention/concentration was 
deemed fair, and distractibility was variable.  The veteran 
was oriented to all four spheres.  The veteran's memory was 
unimpaired, but his cognition was limited, and fund of 
knowledge was only fair.  Insight was superficial, and 
judgment was mildly impaired.  Impulse control was fair as 
well.  Proposed initial Axis I diagnoses included PTSD and 
dysthymic disorder.  A GAF score of 60 was assigned.

Once admitted to the VA Medical Center (VAMC), the veteran 
participated in several individual and group PTSD therapy 
sessions.  At the time of a private session in June 2002, the 
veteran complained of nightmares and flashbacks as well as 
depression.  The veteran reported that he had become 
estranged from his family recently.

The veteran also underwent a medication evaluation in June 
2002.  At that time, the veteran stated that his depression 
had become more frequent in the previous four to five years, 
but that in the past year it had become "the worst I've ever 
felt," and never went away.  He stated that he had alienated 
much of his family because of his irritability, and noted 
that he just did not like being around people.  He indicated 
that he was working as a security officer, but felt that this 
job was in jeopardy because he was not feeling well.  He 
described a lack of energy, lack of motivation, some 
difficulty with concentration, decreased sex drive, 
hypersomnia and feelings of worthlessness and hopelessness.  
He also described feelings of anhedonia and tearfulness.  He 
denied any suicidal ideation.

In general, the veteran reported that his PTSD symptoms had 
become much worse, with frequent flashbacks and nightmares.  
He indicated that he could not stand being around other 
people, and he felt like there was no more future for him.  
He reported that he had even dug out a bunker in his back 
yard "just to have somewhere to go."  The examiner rendered 
Axis I diagnoses of PTSD, major depression, recurrent, and 
alcohol abuse in remission.  A GAF score was not assigned.

A staff note dated in July 2002 indicated that the veteran 
was seeking a letter from a VA psychiatrist to his boss at 
work regarding his psychiatric condition in hopes of changing 
his work location to an area where he could be alone and 
around fewer people.  The veteran was noted to be withdrawn 
but cooperative.  His speech was mildly underproductive, his 
mood was "still not good," and his affect was restricted.  
Diagnoses of PTSD and major depressive disorder, recurrent, 
were again rendered.   

In September 2003, the veteran testified at a hearing held at 
the RO before the undersigned Acting Veterans Law Judge.  At 
that time, he reported that he was employed as a courier, and 
that he had had this job for six or seven months.  He 
indicted that he had been laid off from his prior job, and 
had had a total or 20 to 25 jobs since leaving the service.  
He stated that the longest job he had ever held was for four 
and one-half months, and that that job only lasted so long 
because he was able to work independently from his house.  He 
reported that he had been laid off from most of his jobs once 
his employers discovered his psychiatric disorder and the 
medications he was taking.  He also stated that his 
difficulty with impulse control, forgetfulness, and 
difficulty concentrating also contributed to being fired so 
often.

The veteran testified that he was very unmotivated and missed 
a lot of work due to lethargy and an uncaring attitude.  He 
reported that he had been married and divorced twice, and 
that both marriages and all of his relationships with 
girlfriends ended because he was a loner and could not show 
affection.  He also stated that his ex-wives were somewhat 
afraid of him.  He reported that he lived alone, and that his 
daughter was alienated from him due to frequent arguments.  
He stated that he sometimes even forgot who his daughter was.  
He stated that he felt no emotion and just wanted to be alone 
all the time.  He also reported that he had no friends.


Following a review of the evidence above, the Board 
determines that on and after February 15, 2000, the veteran's 
PTSD with depression and anxiety has met the criteria for a 
70 percent rating.  The Board finds that the evidence shows 
that the veteran's psychiatric disorder causes deficiencies 
in most areas, including work, family relations, judgment, 
thinking, and mood.  He clearly shows impaired impulse 
control, and in August 2001 was forcibly hospitalized by 
local police because of their fear that the veteran would 
harm his family.  The evidence shows great difficulty in 
adapting to stressful circumstances, including work.  The 
veteran has credibly testified that he has had 20 to 25 jobs 
in recent years, each one ending in the veteran being fired 
as a result of his psychiatric disorder.  He has reported on 
many occasions that he simply cannot stand being around other 
people, including co-workers, and a VA treatment record shows 
that the veteran sought a medical note recommending that he 
be transferred to a position where he would not have to work 
with others.  The evidence also shows an inability to 
establish and maintain effective relationships.  The medical 
evidence and hearing testimony reveals that after February 
15, 2000, the veteran divorced his second wife, became 
estranged from his children and other family members, and now 
lives alone.  He reported that he has no friends or social 
activities, and generally lies around the house, often 
skipping work because he is so unmotivated and lethargic.  
The evidence shows that the veteran is essentially unable to 
maintain effective relationships on any level, whether at 
work or at home.

The Board also finds that a 70 percent rating is supported by 
the GAF scores assigned during this period, which have ranged 
from a low of 55 in February 2000 to a high of 60 in May 
2002.  According to the GAF scale contained in the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV), a GAF score of 51-60 is assigned when overall 
functioning is characterized by moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).   

However, the Board finds that the evidence does not support 
an increased rating to 100 percent on and after February 15, 
2000.  While the evidence shows that he veteran's 
symptomatology is quite disabling, as evidenced by the 70 
percent rating assigned by this decision, it does not appear 
to cause total occupational and social impairment, as 
contemplated by a 100 percent rating.  While the veteran's 
employment history is marked by frequent changes in jobs, he 
is nevertheless gainfully employed at a full-time job.  The 
veteran has repeatedly denied experiencing delusions or 
hallucinations.  His behavior has not been shown to be 
grossly inappropriate, and his personal hygiene has always 
been reported to be satisfactory.  There is no evidence of 
disorientation to time or place, or memory loss of the 
veteran's own occupation or own name.  While there is 
evidence that the veteran is a danger to others, there is no 
evidence that this danger is persistent, but instead appears 
to be isolated to circumstances such as the August 2001 
incident when he was provoked by extreme circumstances.  In 
addition, the veteran's thought processes and communication 
have generally been found to be essentially normal.  

Thus, the Board finds that the evidence does not warrant an 
increased rating to 100 percent on and after February 15, 
2000.  In essence, the examples in type or degree do not more 
nearly approximate the contemplated impairment for a 100 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-
43 (2002). 

In reaching the foregoing decision, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  

Moreover, while this disability may have an adverse effect 
upon employment, as noted above, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  In addition, the veteran remains employed.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the Rating Schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 


ORDER

An initial disability rating of 50 percent from April 21, 
1997 to February 14, 2000 for the veteran's PTSD with 
depression and anxiety is granted, subject to the controlling 
regulations governing the payment of monetary awards.



A disability rating of 70 percent on and after February 15, 
2000 for the veteran's PTSD with depression and anxiety is 
granted, subject to the controlling regulations governing the 
payment of monetary awards. 



	                        
____________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



